Luke, J.
Taggart sued the Citizens & Southern Bank in the
superior court of Fulton county, alleging that the bank had damaged him by negligently failing to collect certain collateral. The bank filed a plea to the jurisdiction, in which it set up that the superior court of Fulton county could not legally take cognizance of the suit, because at the commencement of the suit and thereafter the defendant bank resided in Chatham county; that the transaction in question occurred in Chatham county; that the defendant had no agency in Fulton county, and that its Atlanta branch was not an agent of the defendant bank and had no connection with the controversy under consideration; and that the superior court of Chatham county and the city court of Savannah “have jurisdiction of this ease.” The issue was submitted to one of the judges of the superior court of Fulton county, without the intervention of a jury and upon an agreed statement of facts, and he rendered judgment against the plea. To this judgment the defendant excepted, bringing the case to this court for review. Questions certified by this court to the Supreme Court were answered as set out in the foregoing headuotes. For full opinion see 164 Ga. 351 (138 S. E. 898).
Under this ruling the judge of the superior court erred in not sustaining the plea to the jurisdiction.

Judgment reversed.


Broyles, O. J., and Bloodivorth, J., concur.